UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1208


HENRY LEWIS ASTROP,

                Plaintiff – Appellant,

          v.

ANITA NEWTON,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:16-cv-00036-JAG)


Submitted:   August 4, 2016                  Decided:    August 9, 2016


Before GREGORY, Chief Judge, KING, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Henry   Lewis   Astrop,   Appellant    Pro     Se.      Anita   Newton,
Lawrenceville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Henry Lewis Astrop seeks to appeal the district court’s

order dismissing his civil complaint without prejudice for lack

of    subject    matter     jurisdiction.                   This     court    may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain     interlocutory            and       collateral       orders,       28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                           The order Astrop seeks

to    appeal     is     neither       a     final       order        nor     an     appealable

interlocutory or collateral order.                          See Goode v. Central Va.

Legal   Aid,    807     F.3d    619       (4th       Cir.   2015).         Accordingly,        we

dismiss the appeal for lack of jurisdiction, and remand the case

to the district court with instructions to allow Astrop to file

an amended complaint.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    this     court      and       argument      would    not        aid   the

decisional process.

                                                                   DISMISSED AND REMANDED




                                                 2